Title: From George Washington to Edmund Randolph, 29 July 1795
From: Washington, George
To: Randolph, Edmund


          
            (Private)
            My dear Sir,
            Mount Vernon 29th July 1795
          
          Your private letters of the 24th & 25th instant have been received, and you will learn by the official letter of this date, my determination of returning to Philadelphia after Monday, if nothing in the interem casts up, to render it unnecessary.
          I am excited to this resolution by the violent, and extraordinary proceedings which have, and are about taking place, in the Northern parts of the union; and may be expected in the Southern: because I think that the memorial; the ratification; and the instructions which are framing; are of such vast magnitude as not only to require great individual consideration but a solemn conjunct revision. The latter could not happen if you were to come to this place; nor would there be that source of information to be had, as is to be found at, and continually flowing to,

the seat of government: and besides, in the course of deliberating on these great matters, the examination of official papers may, more than probable, be found essential, and these could be resorted to no where else.
          To leave home so soon will be inconvenient; a month hence would have been otherwise; and was, as I hinted to you before I left the City, in contemplation by me, for the purpose of Mrs Washington’s remaining here until November, when I intended to come back for her. But whilst I am in office, I shall never suffer private convenience to interfere with what I conceive to be my official duties.
          I view the opposition which the treaty is receiving from the meetings in different parts of the Union in a very serious light. Not because there is more weight in any of the objections which are made to it, than were foreseen at first; for there are none in some of them; & gross mis-representations in others. Nor as it respects myself personally—for this shall have no influence on my conduct; plainly perceiving, & I am accordingly preparing my mind for, the obloquy which disappointment and malice are collecting to heap upon my character. But I am alarmed on acct of the effect it may have on, & the advantage the French government may be disposed to make of, the spirit which is at work; to cherish a belief in them, that the treaty is calculated to favor G. Britain at their expence. Whether they believe, or disbelieve these tales, the effect it will have upon the nation, will be nearly the same: for whilst they are at war with that Power, or so long as the animosity between the two nations exists, it will, no matter at whose expence, be their policy, and it is feared it will be their conduct, to prevent us from being on good terms with G. Britain, or from her deriving any advantages from our commerce which they can prevent, however much we may be benefited thereby, ourselves. To what length this policy & interest may carry them, is problamatical; but when they see the people of this country divided, and such a violent opposition given to the measures of their own government, pretendly in their favor, it may be extremely embarrassing, to say no more of it.
          To sum the whole up in a few words, I have never, since I have been in the Administration of the government, seen a crisis wch, in my judgment, has been so pregnant of interesting events; nor one from which more is to be apprehended; whether

viewed on one side, or the other—From New York there now is, & I am told will further be, a counter current; but how formidable it may appear, I know not; if the same does not take place at Boston and other towns, it will afford but too strong evidence that the opposition is, in a manner, universal or that those of different sentiments are supine or intimidated which would make the ratification a very serious business indeed. But as it respects the French, even counter resolutions would, for the reasons I have already given, do little more than weaken, in a small degree, the effect those of the other complexion would have.
          I have written, and do now enclose, the letter (the draught of which was approved by the heads of departments & the Atty Genl) to the Selectmen of the town of Boston; but if new lights have been shed upon the subject since it was agreed to, or if upon reconsideration any alteration should be deemed necessary, it being cast upon for your perusal, I request you to detain it until I see you. Let me also request that the same attention may be given to the draught of a letter to Portsmouth, & to the chamber of Commerce at New York, as was recommended on that occasion. With sincere esteem & regard I am Your affectionate
          
            Go: Washington
          
          
            P.S. To the papers sent, I add Chancellor Livingston’s letter; and wish, if it is best to give it an answer, that one may be prepared. Altho’ this letter is a hurried (for Mr Dandridge is not yet arrived & I have no assistance) as well as a private one, I have no objection to the confidential officers seeing it—and wish them to prepare their minds on the several subjects mentioned therein against I arrive.
          
        